Citation Nr: 0938617	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  09-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from April 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was employed as a courier and maintenance 
worker until his retirement in December 2007.

2.  The Veteran's service-connected disabilities are not so 
severe as to prevent him from engaging in substantially 
gainful employment.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
January 2008 letter wherein the Veteran was advised regarding 
what information and evidence is needed to substantiate a 
claim for TDIU as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  This letter also advised the Veteran how 
effective dates are assigned, and the types of evidence which 
impacts that determination.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including VA treatment record, VA examination 
reports, and employment information. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and providing argument.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

A TDIU for compensation purposes may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record 
must reflect some factor which takes the case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In determining whether an 
appellant is entitled to a TDIU, neither the appellant's non-
service-connected disabilities nor advancing age may be 
considered.  

The evidence of record indicates that the Veteran is 
currently service connected for bilateral sensorineural 
hearing loss evaluated at 60 percent disabling and for 
tinnitus evaluated at 10 percent disabling.  His combined 
rating is 60 percent.  In the Veteran's application for a 
TDIU, he indicated he had finished high school and not had 
any additional education or training.

The Board notes that the Veteran underwent VA audiological 
examinations in February and August 2007 which revealed 
moderately severe to profound hearing loss in both ears.  The 
Veteran reported that after discharge from the military, he 
worked as a truck driver, a gas station attendant, and a 
carpenter.  Additionally, the Veteran worked at a "bed 
spread mill" for 18 years in all departments and a carpet 
mill for 12 years as an assistant manager.  VA treatment 
records indicate that the Veteran was still employed by a 
bank cleaning the parking lot in May 2007.

In his VA Form 21-8740, Veterans' Application for Increased 
Compensation Based on Individual Unemployability, received in 
December 2007, the Veteran indicated that from January 2001 
to December 2007, he worked as a cleaner for a bank.  He 
stated that his hearing loss prevented him from securing or 
following gainful employment.  However, he indicated that he 
did not leave his last job because of his disability.  He 
also indicated that he became too disabled to work full time 
in 1991 and that his occupation at that time was truck 
driver.

Information from the Veteran's last employer, the bank, 
indicated that he worked as a courier and maintenance worker 
for the bank from June 1995 until December 2007.  The 
employer stated that the Veteran was employed part-time, 
working 17 hours per week.  In response to the question, "If 
veteran is not working, state reason for termination of 
employment.  If retired on disability, please specify."  The 
response was, "Retired."

Based on review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran is unable to obtain and maintain 
substantially gainful employment because of his service-
connected disabilities.  

The record indicates that the Veteran has worked as a truck 
driver, a gas station attendant, and a carpenter.  
Additionally, he worked for more than 10 years in various 
departments for a bed spread mill and more than 10 years as 
an assistant manager in a carpet mill.  He states he became 
too disabled to work in 1991 when he was working as a truck 
driver, but indicated that he did not leave his last 
employment due to his disability.  He was working for his 
most recent employer from 1995 to 2007 as a courier and 
providing maintenance work to the building and the grounds.  
The Veteran's job experience following his discharge from 
service is extensive.  Even after leaving his job as a truck 
driver, he was able to obtain employment for 12 years in a 
different field. 

While he contends his hearing loss prevents employment, the 
Board notes that he was able to work in maintenance with his 
current level of hearing loss for almost a year without any 
indicated difficulty, but voluntarily retired shortly after 
receiving notice of his award of service connection.  

As indicated by the Veteran's work history, his hearing loss 
has not prevented him from obtaining or retaining gainful 
employment, and the most recent evidence establishes that he 
is capable of performing the physical and mental acts 
required by employment notwithstanding his hearing loss.  
Indeed, the Veteran obviously was capable of doing 
maintenance work around a building for a period of 12 years, 
to include at least one year at his present level of 
disability.  Again, the issue is not whether the Veteran can 
maintain the specific requirements of a particular position, 
but rather, whether the Veteran is capable of performing acts 
required by employment.  See Van Hoose, 4 Vet. App. at 363.  
The Board finds that the Veteran's statements are outweighed 
by the objective facts in the case for the reasons stated 
above.

Consequently, the evidence of record does not demonstrate 
that the Veteran's service-connected disabilities take his 
case outside of the norm to warrant entitlement to a TDIU.  
See 38 C.F.R. § 4.16(a); Van Hoose, supra.  Accordingly, the 
Board finds that based on the evidence of record, the 
Veteran's hearing loss and tinnitus do not prevent the 
Veteran from obtaining and maintaining substantially gainful 
employment; thus, the Veteran's claim for TDIU is denied.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


